DETAILED ACTION
Claims 1 through 24 originally filed 2 May 2019. By amendment received 18 February 2021; claims 1, 10, 11, and 14 through 18 are amended and claims 12, 13, and 19 through 24 are cancelled. Claims 1 through 11 and 14 through 18 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Colice on 24 February 2021.

The application has been amended as follows: 
Claims 1 and 16 are amended to read as follows:


a first pump laser to emit a first pump beam;
a modulator, in optical communication with the first pump laser, to modulate the first pump beam with an error-correction signal so as to stabilize a linewidth of the first SBS light;
a waveguide, in optical communication with the modulator, to guide the first pump beam from the modulator;
a resonator, coupled to the waveguide and having a thermal time constant of at least 1 second, to generate the first SBS light from a first portion of the first pump beam in a first polarization state;
a first photodetector, in optical communication with the resonator, to generate a photodetector signal in response to a second portion of the pump beam; and
locking circuitry, operably coupled to the first photodetector, to generate the error- correction signal from the photodetector signal;
a second pump laser, in optical communication with the resonator, to generate a second pump beam, the resonator generating second SBS light in a second polarization state 
a polarization controller, in optical communication with the resonator, to transform a second portion of the second pump beam from the second polarization state to the first polarization state;
a second photodetector, in optical communication with the polarization controller, to detect interference between the second portion of the first pump beam and the second portion of the second pump beam;
temperature-control circuitry, operably coupled to the second photodetector, to generate a temperature-control signal from the interference between the second portion of the first pump beam and the second portion of the second pump beam; and
a heater, operably coupled to the temperature-control circuitry and in thermal communication with the resonator, to heat the resonator in response to the temperature-control circuitry.

16. A method of emitting first stimulated Brillouin scattering (SBS) light and second SBS light, the method comprising:
coupling a first portion of a first pump beam in a first polarization state from a waveguide into a resonator with a thermal time constant of at least 1 second, the resonator 
coupling the first SBS light out of the resonator;
sensing an amplitude of a second portion of the first pump beam;
generating an error-correction signal based on the amplitude of the second portion of the first pump beam; and
modulating the pump beam based on the error-correction signal to reduce a linewidth of the SBS light;
coupling a first portion of a second pump beam in a second polarization state orthogonal to the first polarization state into the resonator, the resonator generating the second SBS light in the second polarization state from the first portion of the second pump beam;
coupling the second SBS light out of the resonator;
transforming a second portion of the second pump beam from the second polarization state to the first polarization state;
detecting interference between the second portion of the first pump beam and the second portion of the second pump beam; and
heating the resonator in response to the interference between the second portion of the first pump beam and the second portion of the second pump beam.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 12 was indicated to include allowable subject matter in the Office Action dated 27 November 2020. Claims 1 and 16 have been amended to include the allowable subject matter from claim 12 as well as overcome the rejections on the basis of 35 U.S.C. 112. The examiner has verified that claims 1 and 16 contain the subject matter recited in previous claim 12, that the inclusion of this subject matter in these claims defines these claims over the cited prior art for the same reasons set forth in the Office Action dated 27 November 2020, and that all other rejections have been overcome. As such, claims 1 and 16 are allowed.
Claims 2 through 11, 14, 15, 17, and 18 each depend properly from one of claims 1 and 16 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828